Exhibit 10.3

EXECUTION VERSION

STOCK PURCHASE AGREEMENT

By and Between

JOHNSON & JOHNSON INNOVATION-JJDC, INC.

AND

ACHILLION PHARMACEUTICALS, INC.

Dated as of May 19, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page  

1.

  

Definitions

     1      

1.1

  

Defined Terms

     1      

1.2

  

Additional Defined Terms

     4   

2.

  

Purchase and Sale of Common Stock

     5   

3.

  

Closing Date; Deliveries

     5      

3.1

  

Closing Date

     5      

3.2

  

Deliveries

     5   

4.

  

Representations and Warranties of the Company

     6      

4.1

  

Organization, Good Standing and Qualification

     6      

4.2

  

Capitalization and Voting Rights

     6      

4.3

  

Subsidiaries

     7      

4.4

  

Authorization

     7      

4.5

  

No Defaults

     8      

4.6

  

No Conflicts

     8      

4.7

  

No Governmental Authority or Third Party Consents

     8      

4.8

  

Valid Issuance of Shares

     8      

4.9

  

Litigation

     9      

4.10

  

Licenses and Other Rights; Compliance with Laws

     9      

4.11

  

Company SEC Documents; Financial Statements; Nasdaq Stock Market

     9      

4.12

  

Absence of Certain Changes

     11      

4.13

  

Offering

     11      

4.14

  

No Integration

     11      

4.15

  

Brokers’ or Finders’ Fees

     11      

4.16

  

Investment Company

     11      

4.17

  

No General Solicitation

     11      

4.18

  

Foreign Corrupt Practices

     12      

4.19

  

Regulation M Compliance

     12      

4.20

  

Office of Foreign Assets Control

     12      

4.21

  

Intellectual Property

     12      

4.22

  

Full Disclosure

     12   



--------------------------------------------------------------------------------

5.

  

Representations and Warranties of the Investor

     13      

5.1

  

Organization; Good Standing

     13      

5.2

  

Authorization

     13      

5.3

  

No Conflicts

     13      

5.4

  

No Governmental Authority or Third Party Consents

     14      

5.5

  

Purchase Entirely for Own Account

     14      

5.6

  

Disclosure of Information

     14      

5.7

  

Investment Experience and Accredited Investor Status

     14      

5.8

  

Acquiring Person

     14      

5.9

  

Restricted Securities

     14      

5.10

  

Legends

     15      

5.11

  

Financial Assurances

     15      

5.12

  

Stock Ownership

     15   

6.

  

Investor’s Conditions to Closing

     15      

6.1

  

Representations and Warranties

     15      

6.2

  

Representations and Warranties in the Collaboration Agreement

     16      

6.3

  

Covenants

     16      

6.4

  

Investor Agreement

     16      

6.5

  

Collaboration Agreement

     16      

6.6

  

No Material Adverse Effect

     16      

6.7

  

Listing

     16   

7.

  

Company’s Conditions to Closing

     16      

7.1

  

Representations and Warranties

     16      

7.2

  

Covenants

     17      

7.3

  

Investor Agreement

     17      

7.4

  

Collaboration Agreement

     17   

8.

  

Mutual Conditions to Closing

     17      

8.1

  

HSR Act Qualification

     17      

8.2

  

Absence of Litigation

     17      

8.3

  

No Prohibition

     17   

9.

  

Termination

     17      

9.1

  

Ability to Terminate

     17      

9.2

  

Effect of Termination

     18   

 

- ii -



--------------------------------------------------------------------------------

10.

  

Additional Covenants and Agreements

     18      

10.1

  

Market Listing

     18      

10.2

  

Notification under the HSR Act

     19      

10.3

  

Assistance and Cooperation

     20      

10.4

  

Form D; Blue Sky Filings

     20      

10.5

  

Legend Removal

     20      

10.6

  

Conduct of Business

     21   

11.

  

Miscellaneous

     21      

11.1

  

Governing Law; Submission to Jurisdiction

     21      

11.2

  

Waiver

     21      

11.3

  

Notices

     22      

11.4

  

Entire Agreement

     22      

11.5

  

Amendments

     22      

11.6

  

Headings; Nouns and Pronouns; Section References

     22      

11.7

  

Severability

     22      

11.8

  

Assignment

     22      

11.9

  

Successors and Assigns

     23      

11.10

  

Counterparts

     23      

11.11

  

Third Party Beneficiaries

     23      

11.12

  

No Strict Construction

     23      

11.13

  

Survival of Warranties

     23      

11.14

  

Remedies

     23      

11.15

  

Expenses

     23      

11.16

  

No Publicity

     23      

11.17

  

Limitation of Liability

     23   

Exhibit A – Form of Investor Agreement

  

Exhibit B – Notices

  

 

- iii -



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of May 19, 2015, by
and between Johnson & Johnson Innovation-JJDC, Inc. (the “Investor”), a New
Jersey corporation with its principal place of business at 410 George Street,
New Brunswick, New Jersey 08901, and Achillion Pharmaceuticals, Inc. (the
“Company”), a Delaware corporation, with its principal place of business at 300
George Street, New Haven, CT 06511.

WHEREAS, pursuant to the terms and subject to the conditions set forth in this
Agreement, the Company desires to issue and sell to the Investor, and the
Investor desires to subscribe for and purchase from the Company, certain shares
of common stock, par value $0.01 per share, of the Company (the “Common Stock”);
and

WHEREAS, simultaneously with the execution of this Agreement, the Company and
Janssen Pharmaceuticals, Inc. (“Janssen”), an Affiliate of the Investor, are
entering into the Collaboration Agreement.

NOW, THEREFORE, in consideration of the following mutual promises and
obligations, and for good and valuable consideration, the adequacy and
sufficiency of which are hereby acknowledged, the Investor and the Company agree
as follows:

1. Definitions.

1.1 Defined Terms. When used in this Agreement, the following terms shall have
the respective meanings specified therefor below:

“Affiliate” shall mean, with respect to any Person, another Person that
controls, is controlled by or is under common control with such Person;
provided, that with respect to the Investor, “Affiliate” shall mean the
Investor’s subsidiaries that are wholly-owned directly or indirectly, by the
Investor and any Person that wholly-owns, directly or indirectly, the Investor.
A Person shall be deemed to control another Person if such Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise. Without limiting the generality of the
foregoing, a Person shall be deemed to control another Person if any of the
following conditions is met: (i) in the case of corporate entities, direct or
indirect ownership of more than fifty percent (50%) of the stock or shares
having the right to vote for the election of directors, and (ii) in the case of
non-corporate entities, direct or indirect ownership of more than fifty percent
(50%) of the equity interest with the power to direct the management and
policies of such non-corporate entities. For the purposes of this Agreement, in
no event shall the Investor or any of its Affiliates be deemed Affiliates of the
Company or any of its Affiliates, nor shall the Company or any of its Affiliates
be deemed Affiliates of the Investor or any of its Affiliates.

“Agreement” shall have the meaning set forth in the Preamble, including all
Exhibits attached hereto.



--------------------------------------------------------------------------------

“Business Day” shall mean a weekday on which banking institutions in the United
States are generally open for business.

“Collaboration Agreement” shall mean the Collaboration and License Agreement, of
even date herewith, between Janssen and the Company.

“Collaboration Assets” shall mean the Achillion Background IP (as defined in the
Collaboration Agreement) licensed by the Company to Janssen pursuant to
Section 2.1.1 or 2.1.2 of the Collaboration Agreement.

“Collaboration Material Adverse Effect” shall mean any effect that, individually
or when taken together with all other Effects, has had, or would reasonably be
expected to have, (i) a material adverse effect on the Collaboration Assets,
taken as a whole, or (ii) a material adverse effect on the Company’s ability to
perform its obligations under the Collaboration Agreement.

“DOJ” means the U.S. Department of Justice.

“Effect” shall have the meaning set forth in the definition of “Material Adverse
Effect.”

“FTC” means the U.S. Federal Trade Commission.

“Governmental Authority” shall mean any court, agency, authority, department,
regulatory body or other instrumentality of any government or country or of any
national, federal, state, provincial, regional, county, city or other political
subdivision of any such government or country or any supranational organization
of which any such country is a member.

“Intellectual Property” shall mean trademarks, trade names, trade dress, service
marks, copyrights, and similar rights (including registrations and applications
to register or renew the registration of any of the foregoing), patents and
patent applications, trade secrets, and any other similar intellectual property
rights.

“Intellectual Property License” shall mean any license, permit, authorization,
approval, contract or consent granted, issued by or with any Person relating to
the use of Intellectual Property.

“Investor Agreement” shall mean that certain Investor Agreement between the
Investor and the Company, to be dated as of the Closing Date, in substantially
the form of Exhibit A attached hereto, as the same may be amended from time to
time.

“Law” or “Laws” shall mean all laws, statutes, rules, regulations, orders,
judgments, injunctions and/or ordinances of any Governmental Authority.

“Material Adverse Effect” shall mean any change, event or occurrence (each, an
“Effect”) that, individually or when taken together with all other Effects, has
had, or would reasonably be expected to have, (i) a material adverse effect on
the business, financial condition, assets or results of operations of the
Company and its subsidiaries, taken as a whole, or (ii) a

 

- 2 -



--------------------------------------------------------------------------------

material adverse effect on the Company’s ability to perform its obligations, or
consummate the Transaction, in accordance with the terms of this Agreement,
except in the case of (i) to the extent that any such Effect results from or
arises out of: (A) changes in conditions in the United States or global economy
or capital or financial markets generally, including changes in interest or
exchange rates, (B) changes in general legal, regulatory, political, economic or
business conditions or changes in generally accepted accounting principles in
the United States or interpretations thereof, (C) acts of war, sabotage or
terrorism, or any escalation or worsening of any such acts of war, sabotage or
terrorism, (D) earthquakes, hurricanes, floods or other natural disasters,
(E) the announcement of this Agreement or the Transaction, (F) any change in the
Company’s stock price or trading volume or any failure to meet internal
projections or forecasts or published revenue or earnings projections of
industry analysts (provided that the underlying events giving rise to any such
change shall not be excluded), (G) any breach, violation or non-performance by
the Investor or any of its Affiliates under the Collaboration Agreement,
provided, however, that the Effects excluded in clauses (A), (B), (C) and
(D) shall only be excluded to the extent such Effects are not disproportionately
adverse on the Company and its subsidiaries as compared to other companies
operating in the Company’s industry.

“Organizational Documents” shall mean (i) the Restated Certificate of
Incorporation of the Company, as amended through the date of this Agreement and
(ii) the Amended and Restated By-laws of the Company, as amended through the
date of this Agreement.

“Per Share Purchase Price” shall mean $12.25; provided, however, that in the
event of any stock dividend, stock split, combination of shares,
recapitalization or other similar change in the capital structure of the Company
after the date hereof and on or prior to the Closing which affects or relates to
the Common Stock, the Per Share Purchase Price shall be appropriately adjusted.

“Person” shall mean any individual, partnership, limited liability company,
firm, corporation, trust, unincorporated organization, government or any
department or agency thereof or other entity, as well as any syndicate or group
that would be deemed to be a Person under Section 13(d)(3) of the Exchange Act.

“Third Party” shall mean any Person (other than a Governmental Authority) other
than the Investor, the Company or any Affiliate of the Investor or the Company.

“Trading Market” means The Nasdaq Stock Market.

“Transaction” means the issuance and sale of the Shares by the Company, and the
purchase of the Shares by the Investor, in accordance with the terms hereof.

“Transaction Agreements” shall mean this Agreement and the Investor Agreement.

 

- 3 -



--------------------------------------------------------------------------------

1.2 Additional Defined Terms. In addition to the terms defined in Section 1.1,
the following terms shall have the respective meanings assigned thereto in the
sections indicated below:

 

Defined Term

  

Section

Aggregate Purchase Price    Section 2 Closing    Section 3.1 Closing Date   
Section 3.1 Common Stock    Preamble Company    Preamble Company Rights   
Section 4.21(b) Company SEC Documents    Section 4.11(a) Exchange Act    Section
4.11(a) GAAP    Section 4.11(c) HSR Act    Section 4.7 Investor    Preamble LAS
   Section 4.7 Permits    Section 4.10 Proprietary Rights    Section 4.21(b)
Rule 144    Section 5.9 SEC    Section 4.7 Securities Act    Section 4.11(a)
Shares    Section 2 Subsidiaries    Section 4.3 Termination Date    Section
9.1(b) Transfer Agent    Section 10.5(c)

 

- 4 -



--------------------------------------------------------------------------------

2. Purchase and Sale of Common Stock. Subject to the terms and conditions of
this Agreement, at the Closing, the Company shall issue and sell to the
Investor, free and clear of all liens, other than any liens arising as a result
of any action by the Investor, and the Investor shall purchase from the Company,
a number of shares of Common Stock (the “Shares”) equal to the amount obtained
by dividing the aggregate purchase price of US $225,000,000 (the “Aggregate
Purchase Price”) by the Per Share Purchase Price.

3. Closing Date; Deliveries.

3.1 Closing Date. Subject to the satisfaction or waiver of all the conditions to
the Closing set forth in Sections 6, 7 and 8 hereof, the closing of the purchase
and sale of the Shares hereunder (the “Closing”) shall be held on the third
(3rd) Business Day after the satisfaction of the conditions to Closing set forth
in Sections 6, 7 and 8 (other than those conditions that by their nature are to
be satisfied at the Closing, but subject to the satisfaction at such time of
such conditions), at 9:00 a.m. Boston time, at the offices of Wilmer Cutler
Pickering Hale and Dorr LLP, 60 State Street, Boston, Massachusetts 02109, or at
such other time, date and location as the parties may agree. The date the
Closing occurs is hereinafter referred to as the “Closing Date.”

3.2 Deliveries.

(a) Deliveries by the Company. At the Closing, the Company shall deliver to the
Investor the Shares, registered in the name of the Investor, and the Company
shall instruct its transfer agent to register such issuance at the time of such
issuance. The Company shall also deliver at the Closing: (i) a certificate in
form and substance reasonably satisfactory to the Investor and duly executed on
behalf of the Company by an authorized executive officer of the Company,
certifying that the conditions to Closing set forth in Sections 6 and 8.2 of
this Agreement have been fulfilled; (ii) a duly executed Investor Agreement; and
(iii) a certificate of the secretary of the Company dated as of the Closing Date
certifying (A) that attached thereto is a true and complete copy of the Amended
and Restated By-laws of the Company as in effect at the time of the actions by
the Board of Directors of the Company referred to in clause (B) below, and on
the Closing Date; (B) that attached thereto is a true and complete copy of all
resolutions adopted by the Board of Directors of the Company authorizing the
execution, delivery and performance of the Transaction Agreements and the
Transaction and that all such resolutions are in full force and effect and are
all the resolutions adopted in connection with the transactions contemplated
hereby as of the Closing Date; (C) that attached thereto is a true and complete
copy of the Company’s Restated Certificate of Incorporation as in effect at the
time of the actions by the Board of Directors of the Company referred to in
clause (B) above, and on the Closing Date; and (D) as to the incumbency and
specimen signature of any officer of the Company executing a Transaction
Agreement on behalf of the Company.

(b) Deliveries by the Investor. At the Closing, the Investor shall deliver, or
cause to be delivered, to the Company the Aggregate Purchase Price by wire
transfer of immediately available United States funds to an account designated
by the Company. The Company shall notify the Investor in writing of the wiring
instructions for such account not less than five (5) Business Days before the
Closing Date. The Investor shall also deliver, or cause to be

 

- 5 -



--------------------------------------------------------------------------------

delivered, at the Closing: (i) a certificate in form and substance reasonably
satisfactory to the Company duly executed by an authorized executive officer of
the Investor certifying that the conditions to Closing set forth in Section 7 of
this Agreement have been fulfilled; (ii) a duly executed Investor Agreement; and
(iii) a certificate of the secretary or assistant secretary of the Investor
dated as of the Closing Date certifying as to the incumbency and specimen
signature of any officer executing a Transaction Agreement on behalf of the
Investor.

4. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investor that:

4.1 Organization, Good Standing and Qualification.

(a) The Company is a corporation duly incorporated or otherwise organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. The Company has all requisite corporate power and corporate authority
to own, lease and operate its properties and assets, to carry on its business as
now conducted, and as proposed to be conducted as described in the Company SEC
Documents, the Company has all requisite corporate power and corporate authority
to enter into the Transaction Agreements and the Collaboration Agreement, to
issue and sell the Shares and to perform its obligations under and to carry out
the other transactions contemplated by the Transaction Agreements and the
Collaboration Agreement.

(b) The Company is qualified to transact business and is in good standing in
each jurisdiction in which the character of the properties owned, leased or
operated by the Company, or the nature of the business conducted by the Company,
makes such qualification necessary, except where the failure to be so qualified
would not have a Material Adverse Effect.

4.2 Capitalization and Voting Rights.

(a) The authorized capital of the Company as of the date hereof consists of:
(i) 200,000,000 shares of Common Stock of which, as of the date of this
Agreement, (x) 117,972,461 shares are issued and outstanding, (y) 10,680,711
shares are reserved for issuance pursuant to the Company’s stock incentive and
employee stock purchase plans, of which 8,733,997 shares are issuable upon the
exercise of stock options outstanding on the date hereof, and (z) 2,832,612
shares are reserved for issuance upon the exercise of warrants to purchase
Common Stock that are outstanding on the date hereof, and (ii) 5,000,000 shares
of preferred stock, par value $0.01 per share, of which no shares are issued and
outstanding as of the date of this Agreement. All of the issued and outstanding
shares of Common Stock (A) have been duly authorized and validly issued, (B) are
fully paid and nonassessable and (C) were issued in compliance with all
applicable federal and state securities Laws and not in violation of any
preemptive rights.

(b) All of the authorized shares of Common Stock are entitled to one (1) vote
per share.

 

- 6 -



--------------------------------------------------------------------------------

(c) Except as described or referred to in Section 4.2(a) above and as provided
in the Investor Agreement, as of the date hereof, there are not: (i) any
outstanding equity securities, options, warrants, rights (including conversion
or preemptive rights) or other agreements pursuant to which the Company is or
may become obligated to issue, sell or repurchase any shares of its capital
stock or any other securities of the Company or (ii) any restrictions on the
transfer of capital stock of the Company other than pursuant to state and
federal securities Laws.

(d) Except as provided in the Investor Agreement or as disclosed in the Company
SEC Documents, the Company is not a party to or subject to any agreement or
understanding relating to the voting of shares of capital stock of the Company
or the giving of written consents by a stockholder or director of the Company.

(e) Except as provided in the Investor Agreement or disclosed in the Company SEC
Documents, no Person has any right to cause the Company to effect the
registration under the Securities Act of any securities of the Company.

(f) The Common Stock is registered pursuant to Section 12(b) or 12(g) of the
Exchange Act, and the Company has taken no action designed to, or which to its
knowledge is likely to have the effect of, terminating the registration of the
Common Stock under the Exchange Act nor has the Company received any
notification that the SEC is contemplating terminating such registration.

4.3 Subsidiaries. The Company has no subsidiaries.

4.4 Authorization.

(a) All requisite corporate action on the part of the Company, its directors and
stockholders required by applicable Law for the authorization, execution and
delivery by the Company of the Transaction Agreements and the Collaboration
Agreement, and the performance of all obligations of the Company hereunder and
thereunder, including the authorization, issuance and delivery of the Shares,
has been taken.

(b) This Agreement and the Collaboration Agreement have been, and upon the
execution and delivery of the Investor Agreement by the Company at the Closing,
the Investor Agreement will be, duly executed and delivered by the Company, and
upon the due execution and delivery of this Agreement by the Investor and the
Collaboration Agreement by Janssen, this Agreement and the Collaboration
Agreement will constitute, and upon the due execution and delivery of the
Investor Agreement by the Investor, the Investor Agreement will constitute,
valid and legally binding obligations of the Company, enforceable against the
Company in accordance with their respective terms (except with respect to the
Investor Agreement and the Collaboration Agreement as such enforceability may be
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium or
other Laws of general application relating to or affecting enforcement of
creditors’ rights and (ii) rules of Law governing specific performance,
injunctive relief or other equitable remedies and limitations of public policy).

(c) No stop order or suspension of trading of the Common Stock has been imposed
by Nasdaq, the SEC or any other Governmental Authority and remains in effect.

 

- 7 -



--------------------------------------------------------------------------------

4.5 No Defaults. The Company is not in default under or in violation of (a) its
Organizational Documents, (b) any provision of applicable Law or any ruling,
writ, injunction, order, Permit, judgment or decree of any Governmental
Authority or (c) any agreement, arrangement or instrument, whether written or
oral, by which the Company or any of its assets are bound, except, in the case
of subsections (b) and (c), as would not have a Material Adverse Effect. There
exists no condition, event or act which after notice, lapse of time, or both,
would constitute a default or violation by the Company under any of the
foregoing, except, in the case of subsections (b) and (c), as would not have a
Material Adverse Effect.

4.6 No Conflicts. The execution, delivery and performance of the Transaction
Agreements and the Collaboration Agreement, and compliance with the provisions
hereof and thereof by the Company do not and shall not: (a) violate any
provision of applicable Law or any ruling, writ, injunction, order, permit,
judgment or decree of any Governmental Authority, (b) constitute a breach of, or
default under (or an event which, with notice or lapse of time or both, would
become a default under) or conflict with, or give rise to any right of
termination, cancellation or acceleration of, any agreement, arrangement or
instrument, whether written or oral, by which the Company or any of its assets
are bound, (c) violate or conflict with any of the provisions of the Company’s
Organizational Documents or (d) result in any encumbrance upon any of the
Shares, other than restrictions pursuant to the Investor Agreement or securities
Laws, or on any of the properties or assets of the Company, except, in the case
of subsections (a) and (b), as would not have a Material Adverse Effect with
respect to this Agreement or the Investor Agreement or a Collaboration Material
Adverse Effect with respect to the Collaboration Agreement.

4.7 No Governmental Authority or Third Party Consents. No consent, approval,
authorization or other order of, or filing with, or notice to, any Governmental
Authority or other Third Party is required to be obtained or made by the Company
in connection with the authorization, execution and delivery by the Company of
any of the Transaction Agreements or the Collaboration Agreement, or with the
authorization, issue and sale by the Company of the Shares, except (i) such
filings as may be required to be made with the Securities and Exchange
Commission (the “SEC”) and with any state blue sky or securities regulatory
authority, which filings shall be made in a timely manner in accordance with all
applicable Laws, (ii) as required pursuant to the Hart-Scott-Rodino Antitrust
Improvements Act, as amended (the “HSR Act”) and (iii) with respect to the
Shares, the filing with The Nasdaq Stock Market LLC of, and the absence of
unresolved issues with respect to, a Notification Form: Listing of Additional
Shares (the “LAS”).

4.8 Valid Issuance of Shares. When issued, sold and delivered at the Closing in
accordance with the terms hereof for the Aggregate Purchase Price, the Shares
shall be duly authorized, validly issued, fully paid and nonassessable, free
from any liens, encumbrances or restrictions on transfer, including preemptive
rights, rights of first refusal or other similar rights, other than as arising
pursuant to the Transaction Agreements, as a result of any action by the
Investor or under federal or state securities Laws.

 

- 8 -



--------------------------------------------------------------------------------

4.9 Litigation. Except as set forth in the Company SEC Documents filed prior to
the date of this Agreement, there is no action, suit, proceeding or
investigation pending (of which the Company has received notice or otherwise has
knowledge) or, to the Company’s knowledge, threatened, against the Company or
which the Company intends to initiate which has had or is reasonably likely to
have a Material Adverse Effect.

4.10 Licenses and Other Rights; Compliance with Laws. The Company has all
franchises, permits, licenses and other rights and privileges (“Permits”)
necessary to permit it to own its properties and to conduct its business as
presently conducted and is in compliance thereunder, except where the failure to
be in compliance does not and would not have a Material Adverse Effect. The
Company has not taken any action that would interfere with the Company’s ability
to renew all such Permit(s), except where the failure to renew such Permit(s)
would not have a Material Adverse Effect. The Company is and has been in
compliance with all Laws applicable to its business, properties and assets, and
to the products and services sold by it, except where the failure to be in
compliance does not and would not have a Material Adverse Effect.

4.11 Company SEC Documents; Financial Statements; Nasdaq Stock Market.

(a) Since January 1, 2014, the Company has timely filed all required reports,
schedules, forms, statements and other documents (including exhibits and all
other information incorporated therein), and any required amendments to any of
the foregoing, with the SEC (the “Company SEC Documents”). As of their
respective filing dates, each of the Company SEC Documents complied in all
material respects with the requirements of the Securities Act of 1933, as
amended (the “Securities Act”), and the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and the rules and regulations of the SEC
promulgated thereunder applicable to such Company SEC Documents, and no Company
SEC Documents when filed, declared effective or mailed, as applicable, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

(b) As of the date of this Agreement, there are no outstanding or unresolved
comments in comment letters received from the SEC or its staff.

(c) The financial statements of the Company included in its Annual Report on
Form 10-K for the fiscal year ended December 31, 2014 and in its quarterly
report on Form 10-Q for the quarterly period ended March 31, 2015 comply as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto, have been
prepared in accordance with United States generally accepted accounting
principles (“GAAP”) applied on a consistent basis during the periods involved
(except as may be indicated in the notes thereto) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended.
Except (i) as set forth in the Company SEC Documents or (ii) for liabilities

 

- 9 -



--------------------------------------------------------------------------------

incurred in the ordinary course of business subsequent to the date of the most
recent balance sheet contained in the Company SEC Documents, the Company has no
liabilities, whether absolute or accrued, contingent or otherwise, other than
those that would not, individually or in the aggregate, have a Material Adverse
Effect. There are no material unconsolidated subsidiaries of the Company or any
material off-balance sheet arrangements of any type (including any off balance
sheet arrangements required to be disclosed pursuant to Item 303(a)(4) of
Regulation S-K promulgated under the Securities Act) that have not been so
described in the Company SEC Reports filed prior to the date hereof nor any
obligations to enter into any such arrangements.

(d) The Common Stock is listed on The Nasdaq Global Select Market, and the
Company has taken no action designed to, or which is likely to have the effect
of, terminating the registration of the Common Stock under the Exchange Act or
delisting the Common Stock from The Nasdaq Global Select Market. The Company has
not received any notification that, and has no knowledge that, the SEC or The
Nasdaq Stock Market LLC is contemplating terminating such listing or
registration.

(e) The Company has implemented and maintains a system of internal control over
financial reporting (to the extent required by Rule 13a-15(a) under the Exchange
Act) that is designed to provide reasonable assurance regarding the reliability
of financial reporting and the preparation of consolidated financial statements
for external purposes, and, to the knowledge of the Company, such system of
internal control over financial reporting is effective. For purposes of this
Section 4.11(e), “knowledge of the Company” means the actual knowledge of the
Chief Executive Officer and the Chief Financial Officer of the Company. The
Company has implemented and maintains disclosure controls and procedures (to the
extent required by Rule 13a-15(a) of the Exchange Act) that are designed to
ensure that information required to be disclosed by the Company in the reports
it files or submits under the Exchange Act is recorded, processed, summarized
and reported within the timeframes specified by the SEC’s rules and forms (and
such disclosure controls and procedures are effective), and has disclosed, based
on its most recent evaluation of its system of internal control over financial
reporting prior to the date of this Agreement, to the Company’s outside auditors
and the audit committee of the Company Board (i) any significant deficiencies
and material weaknesses known to it in the design or operation of its internal
control over financial reporting (as defined in Rule 13a-15(f) of the Exchange
Act) that would reasonably be expected to adversely affect the Company’s ability
to record, process, summarize and report financial information and (ii) any
fraud known to it, that involves management or other employees who have a
significant role in the Company’s internal control over financial reporting.

(f) To the knowledge of the Company, as of the date hereof, no employee of the
Company has provided since January 1, 2013 or is providing information to any
law enforcement agency regarding the violation of any applicable Law of the type
described in Section 806 of the Sarbanes-Oxley Act by the Company. The Company
has not discharged, demoted or suspended an employee of the Company in the terms
and conditions of employment because of any lawful act of such employee
described in Section 806 of the Sarbanes-Oxley Act.

 

- 10 -



--------------------------------------------------------------------------------

4.12 Absence of Certain Changes.

(a) Except as disclosed in the Company SEC Documents, since December 31, 2013,
there has not occurred any event that has caused or would reasonably be expected
to cause a Material Adverse Effect.

(b) Except as set forth in the Company SEC Documents filed prior to the date
hereof, since December 31, 2013, the Company has not (i) declared or paid any
dividends, or authorized or made any distribution upon or with respect to any
class or series of its capital stock, or (ii) sold, exchanged or otherwise
disposed of any of its material assets or rights.

(c) Since December 31, 2013, the Company has not admitted in writing its
inability to pay its debts generally as they become due, filed or consented to
the filing against it of a petition in bankruptcy or a petition to take
advantage of any insolvency act, made an assignment for the benefit of
creditors, consented to the appointment of a receiver for itself or for the
whole or any substantial part of its property, or had a petition in bankruptcy
filed against it, been adjudicated a bankrupt, or filed a petition or answer
seeking reorganization or arrangement under the federal bankruptcy laws or any
other laws of the United States or any other jurisdiction.

4.13 Offering. Subject to the accuracy of the Investor’s representations set
forth in Sections 5.5, 5.6, 5.7, 5.9 and 5.10, the offer, sale and issuance of
the Shares to be issued in conformity with the terms of this Agreement
constitute transactions which are exempt from the registration requirements of
the Securities Act and from all applicable state registration or qualification
requirements. Neither the Company nor any Person acting on its behalf will take
any action that would cause the loss of such exemption.

4.14 No Integration. The Company has not, directly or through any agent, sold,
offered for sale, solicited offers to buy or otherwise negotiated in respect of,
any security (as defined in the Securities Act) which is or will be integrated
with the Shares sold pursuant to this Agreement in a manner that would require
the registration of the Shares under the Securities Act.

4.15 Brokers’ or Finders’ Fees. Other than Centerview Partners LLC, no broker,
finder, investment banker or other Person is entitled to any brokerage, finder’s
or other fee or commission from the Company in connection with the transactions
contemplated by the Transaction Agreements and the Collaboration Agreement.

4.16 Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Shares, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

4.17 No General Solicitation. Neither the Company nor any person acting on
behalf of the Company has offered or sold any of the Shares by any form of
general solicitation or general advertising. The Company has offered the Shares
for sale only to the Investor.

 

- 11 -



--------------------------------------------------------------------------------

4.18 Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has:
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law or (iv) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended, or any applicable non-U.S. anti-bribery Law.

4.19 Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the Shares,
(ii) sold, bid for, purchased, or paid any compensation for soliciting purchases
of, any of the Shares, or (iii) paid or agreed to pay to any Person any
compensation for soliciting another to purchase any other securities of the
Company.

4.20 Office of Foreign Assets Control. Neither the Company nor, to the Company’s
knowledge, any director, officer, agent, employee or Affiliate of the Company is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department.

4.21 Intellectual Property.

(a) The Intellectual Property that is owned by the Company is owned free from
any liens or restrictions (other than any restrictions set forth in any
Intellectual Property License relating to such Intellectual Property), and all
of the Company’s material Intellectual Property Licenses are in full force and
effect in accordance with their terms, are, to the Company’s knowledge, free of
any liens or restrictions, and neither the Company nor to the Company’s
knowledge any other party thereto, is in material breach of any such material
Intellectual Property License, and no event has occurred that with notice or
lapse of time or both would constitute such a breach or default thereunder or
would result in the termination thereof or would cause or permit the
acceleration or other change of any right or obligation of the loss of any
benefit thereunder by the Company except (i) for such failures to be in full
force and effect, such liens or restrictions, and such material breaches that
would not reasonably be expected to have a Material Adverse Effect, or (ii) as
set forth in any such Intellectual Property License. Except as set forth in the
Company SEC Documents filed prior to the date hereof, there is no material legal
claim or demand of any Person pertaining to, or any proceeding which is pending
(of which the Company has received notice or otherwise has knowledge) or, to the
knowledge of the Company, threatened, (i) challenging the right of the Company
in respect of any Company Intellectual Property, or (ii) that claims that any
default exists under any Intellectual Property License, except, in the case of
(i) and (ii) above, where any such claim, demand or proceeding would not have or
reasonably be expected to have a Material Adverse Effect.

(b) Except as set forth in the Company’s SEC Documents: (i) the Company owns,
free and clear of any lien or encumbrance, or has a valid license to, or has an
enforceable right to use, as it is used or held for use, all U.S. and non-U.S.
patents, trade secrets, know-how, trademarks, service marks, copyrights, and
other proprietary and intellectual property rights, and all grants and
applications with respect to the foregoing (collectively, the “Proprietary
Rights”) necessary for the conduct of the Company’s business, the absence of
which would not have or reasonably be expected to have a Material Adverse Effect
(such Proprietary Rights owned by or licensed to the Company collectively, the
“Company Rights”); and (ii) the Company has taken reasonable measures to protect
the Company Rights, consistent with prudent commercial practices in the
biotechnology industry, except where failure to take such measures would not
have or reasonably be expected to have a Material Adverse Effect.

4.22 Full Disclosure. As of the date hereof, and other than the transactions
that are the subject of this Agreement and the Collaboration Agreement, no
material fact or circumstance exists that would be required to be disclosed in a
current report on Form 8-K or in a registration statement filed under the
Securities Act, were such a registration statement filed on the date hereof,
that has not been disclosed in an SEC Report filed on or after March 5, 2013.

 

- 12 -



--------------------------------------------------------------------------------

5. Representations and Warranties of the Investor. The Investor hereby
represents and warrants to the Company that:

5.1 Organization; Good Standing. The Investor is a corporation duly organized,
validly existing and in good standing under the laws of New Jersey. The Investor
has or will have all requisite power and authority to enter into the Transaction
Agreements, to purchase the Shares and to perform its obligations under and to
carry out the other transactions contemplated by the Transaction Agreements.

5.2 Authorization. All requisite action on the part of the Investor and its
directors and stockholders, required by applicable Law for the authorization,
execution and delivery by the Investor of the Transaction Agreements, and the
performance of all of its obligations thereunder, including the subscription for
and purchase of the Shares, has been taken. This Agreement has been, and upon
the execution and delivery of the Investor Agreement at the Closing by the
Investor, the Investor Agreement will be, duly executed and delivered by the
Investor and upon the due execution and delivery thereof by the Company, will
constitute valid and legally binding obligations of the Investor, enforceable
against the Investor in accordance with their respective terms (except as such
enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other Laws of general application relating to or
affecting enforcement of creditors’ rights and (b) rules of Law governing
specific performance, injunctive relief or other equitable remedies and
limitations of public policy).

5.3 No Conflicts. The execution, delivery and performance of the Transaction
Agreements and compliance with the provisions thereof by the Investor do not and
shall not: (a) violate any provision of applicable Law or any ruling, writ,
injunction, order, permit, judgment or decree of any Governmental Authority,
(b) constitute a breach of, or default under (or an event which, with notice or
lapse of time or both, would become a default under) or conflict with, or give

 

- 13 -



--------------------------------------------------------------------------------

rise to any right of termination, cancellation or acceleration of, any
agreement, arrangement or instrument, whether written or oral, by which the
Investor or any of its assets, are bound, or (c) violate or conflict with any of
the provisions of the Investor’s organizational documents (including any
articles or memoranda of organization or association, charter, bylaws or similar
documents), except as would not impair or adversely affect the ability of the
Investor to consummate the Transactions and perform its obligations under the
Transaction Agreements and except, in the case of subsections (a) and (b) as
would not have a material adverse effect on the Investor’s ability to perform
its obligations or consummate the Transaction in accordance with the terms of
this Agreement.

5.4 No Governmental Authority or Third Party Consents. No consent, approval,
authorization or other order of any Governmental Authority or other Third Party
is required to be obtained by the Investor in connection with the authorization,
execution and delivery of any of the Transaction Agreements or with the
subscription for and purchase of the Shares, except as required pursuant to the
HSR Act.

5.5 Purchase Entirely for Own Account. The Shares shall be acquired for
investment for the Investor’s own account, not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof, and the Investor
has no present intention of selling, granting any participation or otherwise
distributing the Shares. The Investor does not have and will not have as of the
Closing any contract, undertaking, agreement or arrangement with any Person to
sell, transfer or grant participation to a Person any of the Shares.

5.6 Disclosure of Information. The Investor has received all the information
from the Company and its management that the Investor considers necessary or
appropriate for deciding whether to purchase the Shares hereunder. The Investor
further represents that it has had an opportunity to ask questions and receive
answers from the Company regarding the Company, its financial condition, results
of operations and prospects and the terms and conditions of the offering of the
Shares sufficient to enable it to evaluate its investment.

5.7 Investment Experience and Accredited Investor Status. The Investor is an
“accredited investor” (as defined in Regulation D under the Securities Act). The
Investor has such knowledge and experience in financial or business matters that
it is capable of evaluating the merits and risks of the investment in the Shares
to be purchased hereunder.

5.8 Acquiring Person. As of the date of this Agreement and immediately prior to
the Closing, neither the Investor nor any of its Affiliates beneficially owns,
or will beneficially own (as determined pursuant to Rule 13d-3 under the
Exchange Act without regard for the number of days in which a Person has the
right to acquire such beneficial ownership, and without regard to Investor’s
rights under this Agreement), any securities of the Company, except for
securities that may be owned by employee benefit plans of the Investor or any of
its Affiliates.

5.9 Restricted Securities. The Investor understands that the Shares, when
issued, shall be “restricted securities” under the federal securities Laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such

 

- 14 -



--------------------------------------------------------------------------------

Laws the Shares may be resold without registration under the Securities Act only
in certain limited circumstances. The Investor represents that it is familiar
with Rule 144 of the Securities Act (“Rule 144”), as presently in effect.

5.10 Legends. The Investor understands that any certificates representing the
Shares shall bear the following legends:

(a) “These securities have not been registered under the Securities Act of 1933.
They may not be sold, offered for sale, pledged or hypothecated in the absence
of a registration statement in effect with respect to the securities under the
Securities Act or an opinion of counsel (which counsel shall be reasonably
satisfactory to the Company) that such registration is not required or unless
sold pursuant to Rule 144 of the Securities Act.”;

(b) any legend required by applicable state securities Laws; and

(c) “The securities represented by this certificate are subject to and shall be
transferable only upon the terms and conditions of an Investor Agreement dated
as of                  , 2015, by and between Achillion Pharmaceuticals, Inc.
and Johnson & Johnson Innovation-JJDC, Inc., a copy of which is on file with the
Secretary of Achillion Pharmaceuticals, Inc.”

5.11 Financial Assurances. As of the date hereof and as of the Closing Date, the
Investor has and will have access to cash in an amount sufficient to pay to the
Company the Aggregate Purchase Price.

5.12 Stock Ownership. As of the date hereof, neither the Investor nor any of its
Affiliates (excluding for this purpose any employee benefit plan of the
Investor) own any shares of capital stock of the Company.

6. Investor’s Conditions to Closing. The Investor’s obligation to purchase the
Shares at the Closing is subject to the fulfillment as of the Closing of the
following conditions (unless waived in writing by the Investor):

6.1 Representations and Warranties. The representations and warranties made by
the Company in Section 4 hereof shall be true and correct as of the date of this
Agreement and as of the Closing Date as though made on and as of such Closing
Date, except to the extent such representations and warranties are specifically
made as of a particular date, in which case such representations and warranties
shall be true and correct as of such date; provided, however, that for purposes
of this Section 6.1, all such representations and warranties of the Company
(other than Sections 4.1(a), 4.2, 4.3, 4.4, 4.5(a), 4.6(c), 4.8, and 4.11 of
this Agreement) shall be deemed to be true and correct for purposes of this
Section 6.1 unless the failure or failures of such representations and
warranties to be so true and correct, without regard to any “material,”
“materiality” or “Material Adverse Effect” qualifiers set forth therein,
constitute a Material Adverse Effect.

 

- 15 -



--------------------------------------------------------------------------------

6.2 Representations and Warranties in the Collaboration Agreement. The
representations and warranties made by the Company in Article XII (Sections 12.1
through 12.6 and 12.8 through 12.10) of the Collaboration Agreement shall be
true and correct as of the Closing Date as though made on and as of such Closing
Date, except to the extent such representations and warranties are specifically
made as of a particular date, in which case such representations and warranties
shall be true and correct as of such date; provided, however, that for purposes
of this Section 6.2, all such representations and warranties of the Company
shall be deemed to be true and correct for purposes of this Section 6.2 unless
the failure or failures of such representations and warranties to be so true and
correct, without regard to any “material” or “materiality” qualifiers set forth
therein, individually or in the aggregate, has had or would reasonably be
expected to have a Collaboration Material Adverse Effect.

6.3 Covenants. All covenants and agreements contained in this Agreement to be
performed or complied with by the Company on or prior to the Closing Date shall
have been performed or complied with in all material respects.

6.4 Investor Agreement. The Company shall have duly executed and delivered to
the Investor, pursuant to Section 3.2(a) of this Agreement, the Investor
Agreement, and (subject to execution by the Investor) such agreement shall be in
full force and effect.

6.5 Collaboration Agreement. The Company shall have duly executed and delivered
to the Investor the Collaboration Agreement, and there shall have been no
termination of the Collaboration Agreement that, as of the Closing, is
effective.

6.6 No Material Adverse Effect. From and after the date of this Agreement until
the Closing Date, there shall have occurred no event that has caused a Material
Adverse Effect or a Collaboration Material Adverse Effect.

6.7 Listing. The Shares shall be eligible and approved for listing on the Nasdaq
Global Select Market.

7. Company’s Conditions to Closing. The Company’s obligation to issue and sell
the Shares at the Closing is subject to the fulfillment as of the Closing of the
following conditions (unless waived in writing by the Company):

7.1 Representations and Warranties. The representations and warranties made by
the Investor in Section 5 hereof shall be true and correct as of the date of
this Agreement and as of the Closing Date as though made on and as of such
Closing Date, except to the extent such representations and warranties are
specifically made as of a particular date, in which case such representations
and warranties shall be true and correct as of such date, in the case of
Sections 5.1-5.4, and 5.11, except where any failure to be true and correct
would not have a material adverse effect on the Investor’s ability to perform
its obligations, or consummate the Transaction in accordance with the terms of
this Agreement, in the case of Section 5.5, 5.6 and 5.7, except where any
inaccuracy would not result in the issuance of the Shares hereunder failing to
qualify as an offering of securities not involving any public offering under the
federal securities Laws, and in

 

- 16 -



--------------------------------------------------------------------------------

the case of Section 5.8, except where any inaccuracy would not be material on
the Investor’s ability to perform its obligations, or consummate the Transaction
in accordance with the terms of this Agreement.

7.2 Covenants. All covenants and agreements contained in this Agreement to be
performed or complied with by the Investor on or prior to the Closing Date shall
have been performed or complied with in all material respects.

7.3 Investor Agreement. The Investor shall have duly executed and delivered to
the Company, pursuant to Section 3.2(b) of this Agreement, the Investor
Agreement, and (subject to execution by the Company) such agreement shall be in
full force and effect.

7.4 Collaboration Agreement. Janssen shall have duly executed and delivered to
the Company the Collaboration Agreement, and there shall have been no
termination of the Collaboration Agreement that, as of the Closing, is
effective.

8. Mutual Conditions to Closing. The obligations of the Investor and the Company
to consummate the Closing are subject to the fulfillment as of the Closing Date
of the following conditions:

8.1 HSR Act Qualification. The filings required under the HSR Act in connection
with this Agreement shall have been made and the required waiting period shall
have expired or been terminated as of the Closing Date.

8.2 Absence of Litigation. There shall be no action, suit, proceeding or
investigation by a Governmental Authority pending or currently threatened in
writing against the Company or the Investor that questions the validity of any
of the Transaction Agreements, the right of the Company or the Investor to enter
into any Transaction Agreement or to consummate the transactions contemplated
hereby or thereby or which, if determined adversely, would impose substantial
monetary damages on the Company or the Investor as a result of the consummation
of the transactions contemplated by any Transaction Agreement.

8.3 No Prohibition. No provision of any applicable Law and no judgment,
injunction (preliminary or permanent), order or decree that prohibits, makes
illegal or enjoins the consummation of the Transaction shall be in effect.

9. Termination.

9.1 Ability to Terminate. This Agreement may be terminated at any time prior to
the Closing by:

(a) mutual written consent of the Company and the Investor;

(b) either the Company or the Investor, upon written notice to the other no
earlier than August 31, 2015 (the “Termination Date”), if the Transaction shall
not have been consummated by the Termination Date;

 

- 17 -



--------------------------------------------------------------------------------

(c) either the Company or the Investor, upon written notice to the other, if any
of the mutual conditions to the Closing set forth in Section 8 shall have become
incapable of fulfillment by the Termination Date and shall not have been waived
in writing by the other party within ten business days after receiving receipt
of written notice of an intention to terminate pursuant to this clause
(c) provided, however, that the right to terminate this Agreement under this
Section 9.1(c) shall not be available to any party whose failure to fulfill any
obligation under this Agreement has been the cause of, or resulted in, the
failure to consummate the transactions contemplated hereby prior to the
Termination Date;

(d) the Company, upon written notice to the Investor, so long as the Company is
not then in breach of its representations, warranties, covenants or agreements
under this Agreement such that any of the conditions set forth in Section 6.1 or
6.2, as applicable, could not be satisfied by the Termination Date, (i) upon a
material breach of any covenant or agreement on the part of the Investor set
forth in this Agreement, or (ii) if any representation or warranty of the
Investor shall have been or become untrue, in each case such that any of the
conditions set forth in Section 7.1, 7.2, 7.3 or 7.4, as applicable, could not
be satisfied by the Termination Date;

(e) the Investor, upon written notice to the Company, so long as the Investor is
not then in breach of its representations, warranties, covenants or agreements
under this Agreement such that any of the conditions set forth in Section 7.1,
7.2 or 7.3, as applicable, could not be satisfied by the Termination Date,
(i) upon a breach of any covenant or agreement on the part of the Company set
forth in this Agreement, or (ii) if any representation or warranty of the
Company shall have been or become untrue, in each case such that any of the
conditions set forth in Section 6.1, 6.2, 6.3 or 6.4, as applicable, could not
be satisfied by the Termination Date.

9.2 Effect of Termination. In the event of the termination of this Agreement
pursuant to Section 9.1 hereof, (a) this Agreement (except for this Section 9.2
and Section 11 hereof (other than Section 11.13), and any definitions set forth
in this Agreement and used in such sections) shall forthwith become void and
have no effect, without any liability on the part of any party hereto or its
Affiliates, and (b) all filings, applications and other submissions made
pursuant to this Agreement, to the extent practicable, shall be withdrawn from
the agency or other Person to which they were made or appropriately amended to
reflect the termination of the transactions contemplated hereby; provided,
however, that nothing contained in this Section 9.2 shall relieve any party from
liability for fraud or any intentional or willful breach of this Agreement.

10. Additional Covenants and Agreements.

10.1 Market Listing. From the date hereof through the Closing Date, Company
shall use all reasonable efforts to (a) maintain the listing and trading of the
Common Stock on The Nasdaq Global Select Market and (b) effect the listing of
the Shares on The Nasdaq Global Select Market, including submitting the LAS to
The Nasdaq Stock Market LLC no later than fifteen (15) calendar days prior to
the Closing Date.

 

- 18 -



--------------------------------------------------------------------------------

10.2 Notification under the HSR Act.

(a) As a result of the aggregate consideration being paid by the Investor under
this Agreement and the Collaboration Agreement, which satisfies the size of
transaction jurisdictional threshold under the HSR Act, the parties shall, as
soon as practicable, and, in any event, no later than ten (10) Business Days
after the date of this Agreement, file or cause to be filed with the Federal
Trade Commission and the Department of Justice the notifications required to be
filed under the HSR Act and the rules and regulations promulgated thereunder
with respect to the transactions contemplated by this Agreement. The parties
will use all reasonable efforts to respond on a timely basis to any requests for
additional information made by either of such agencies.

(b) Each of Investor and Company shall: (i) reasonably cooperate with each other
in connection with any investigation or other inquiry relating to the
transactions contemplated by the Transaction Agreements and the Collaboration
Agreement; (ii) reasonably keep the other party informed of any communication
received by such party from, or given by such party to, the FTC, the DOJ or any
other Merger Control Authority and of any communication received or given in
connection with any proceeding by a private party, in each case regarding the
transactions contemplated by the Transaction Agreements or the Collaboration
Agreement; (iii) promptly respond to and certify substantial compliance with any
inquiries or requests received from the FTC or the DOJ for additional
information or documentation; (iv) reasonably consult with each other in advance
of any meeting or conference with the FTC, the DOJ or any other Merger Control
Authority, and to the extent permitted by the FTC, the DOJ or such other Merger
Control Authority and reasonably determined by such party to be appropriate
under the circumstances, give the other party or their counsel the opportunity
to attend and participate in such meetings and conferences; and (v) permit the
other party or their counsel to the extent reasonably practicable to review in
advance, and in good faith consider the views of the other party or their
counsel concerning, any submission, filing or communication (and documents
submitted therewith) intended to be given by it to the FTC, the DOJ or any other
Merger Control Authority; provided, however, such party shall be under no
obligation to reschedule any meetings or conferences with the FTC, the DOJ or
any other Merger Control Authority to enable the other party to attend.

(c) Notwithstanding anything to the contrary in this Agreement, the terms
“commercially reasonable efforts” or “reasonable efforts” do not require that
either party (i) offer, negotiate, commit to or effect, by consent decree, hold
separate order, trust or otherwise, the sale, divestiture, license or other
disposition of any capital stock, assets, rights, products or businesses of
Investor, Company or their respective Affiliates, (ii) agree to any restrictions
on the activities of Investor, Company or their respective Affiliates, or
(iii) pay any material amount or take any other action to prevent, effect the
dissolution of, vacate, or lift any decree, order, judgment, injunction,
temporary restraining order, or other order in any suit or proceeding that would
otherwise have the effect of preventing or delaying any of the transactions
contemplated by the Transaction Agreements or the Collaboration Agreement.

 

- 19 -



--------------------------------------------------------------------------------

10.3 Assistance and Cooperation. Prior to the Closing, upon the terms and
subject to the conditions set forth in this Agreement, each of the parties
agrees to use all reasonable efforts to take, or cause to be taken, all actions
and to do, or cause to be done, and to assist and cooperate with the other party
in doing, all things necessary, proper or advisable to consummate and make
effective, in the most expeditious manner practicable, the transactions
contemplated by this Agreement, including using all reasonable efforts to
accomplish the following: (a) taking all reasonable acts necessary to cause the
conditions precedent set forth in Sections 6, 7 and 8 to be satisfied
(including, in the case of the Company, promptly notifying the Investor of any
notice from The Nasdaq Stock Market LLC with respect to the LAS); (b) taking all
reasonable actions necessary to obtain all necessary actions or non-actions,
waivers, consents, approvals, orders and authorizations from Governmental
Authorities and the making of all necessary registrations, declarations and
filings (including registrations, declarations and filings with Governmental
Authorities, if any); (c) taking all reasonable actions necessary to obtain all
necessary consents, approvals or waivers from Third Parties; and (d) except as
otherwise provided for in Section 10.2, defending any suits, claims, actions,
investigations or proceedings, whether judicial or administrative, challenging
this Agreement or the consummation of the transactions contemplated hereby,
including seeking to have any stay or temporary restraining order entered by any
court or other Governmental Authority vacated or reversed.

10.4 Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Shares as required under Regulation D and to provide a copy
thereof, promptly upon request of the Investor. The Company shall take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for, or to qualify the Shares for, sale to the Investor at the
Closing under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of such actions promptly upon request
of the Investor.

10.5 Legend Removal.

(a) Certificates evidencing the Shares shall not contain the legend set forth in
Section 5.10(a): (i) following a sale of such Shares pursuant to a registration
statement covering the resale of such Shares, while such registration statement
is effective under the Securities Act, (ii) following any sale of such Shares
pursuant to Rule 144, (iii) if such Shares are eligible for sale under Rule 144,
without the requirement for the Company to be in compliance with the current
public information required under Rule 144 as to such Shares and without volume
or manner-of-sale restrictions under Rule 144 or (iv) if such legend is not
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the SEC).

(b) Certificates evidencing the Shares shall not contain the legend set forth in
Section 5.10(c) following: (i) a sale of such Shares pursuant to a registration
statement covering the resale of such Shares, while such registration statement
is effective under the Securities Act, (ii) any sale of such Shares pursuant to
Rule 144 or (iii) the expiration of the Standstill Term (as defined in the
Investor Agreement), the Lock-Up Term (as defined in the Investor Agreement) and
the Voting Agreement (as defined in the Investor Agreement); provided that any
transfer described in clause (i) or (ii) above shall have been in compliance
with all applicable provisions of the Investor Agreement.

(c) The Company agrees that at such time as any legend set forth in Section 5.10
is no longer required under this Section 10.5, the Company will, no later than
three (3) Business Days following the delivery by the Investor to the Company or
the Company’s transfer agent (the “Transfer Agent”) of a certificate
representing Shares issued with such legend, deliver or cause to be delivered to
the Investor a certificate representing such Shares that is free from such
legend, or, in the event that such shares are uncertificated, remove any such
legend in the Company’s stock records. The Company may not make any notation on
its records or give instructions to the Transfer Agent that enlarge the
restrictions on transfer set forth in Section 5.10.

 

- 20 -



--------------------------------------------------------------------------------

10.6 Conduct of Business. During the period from the date hereof until the
Closing, except as consented to in writing by the Investor, the Company shall
not (i) declare, set aside or pay any dividend or make any other distribution or
payment (whether in cash, stock or property or any combination thereof) in
respect of its capital stock, or establish a record date for any of the
foregoing, or (ii) make any other actual, constructive or deemed distribution in
respect of any shares of its capital stock or otherwise make any payments to
stockholders in their capacity as such, except pursuant to repurchases of equity
pursuant to the terms of its equity compensation plans.

11. Miscellaneous.

11.1 Governing Law; Submission to Jurisdiction. This Agreement shall be governed
by and construed in accordance with the Laws of the State of Delaware, without
regard to the conflict of laws principles thereof that would require the
application of the Law of any other jurisdiction. Any action brought, arising
out of, or relating to this Agreement shall be brought in the Court of Chancery
of the State of Delaware. Each party hereby irrevocably submits to the exclusive
jurisdiction of said Court in respect of any claim relating to the validity,
interpretation and enforcement of this Agreement, and hereby waives, and agrees
not to assert, as a defense in any action, suit or proceeding in which any such
claim is made that it is not subject thereto or that such action, suit or
proceeding may not be brought or is not maintainable in such courts, or that the
venue thereof may not be appropriate or that this agreement may not be enforced
in or by such courts. The parties hereby consent to and grant the Court of
Chancery of the State of Delaware jurisdiction over such parties and over the
subject matter of any such claim and agree that mailing of process or other
papers in connection with any such action, suit or proceeding in the manner
provided in Section 11.3 or in such other manner as may be permitted by law,
shall be valid and sufficient thereof.

11.2 Waiver. Waiver by a party of a breach hereunder by the other party shall
not be construed as a waiver of any subsequent breach of the same or any other
provision. No delay or omission by a party in exercising or availing itself of
any right, power or privilege hereunder shall preclude the later exercise of any
such right, power or privilege by such party. No waiver shall be effective
unless made in writing with specific reference to the relevant provision(s) of
this Agreement and signed by a duly authorized representative of the party
granting the waiver.

 

- 21 -



--------------------------------------------------------------------------------

11.3 Notices. All notices, instructions and other communications hereunder or in
connection herewith shall be in writing, shall be sent to the address of the
relevant party set forth on Exhibit B attached hereto and shall be (a) delivered
personally, (b) sent by registered or certified mail, return receipt requested,
postage prepaid, (c) sent via a reputable nationwide overnight courier service
or (d) sent by facsimile transmission or electronic mail, with a confirmation
copy to be sent by registered or certified mail, return receipt requested,
postage prepaid. Any such notice, instruction or communication shall be deemed
to have been delivered upon receipt if delivered by hand, three (3) Business
Days after it is sent by registered or certified mail, return receipt requested,
postage prepaid, one (1) Business Day after it is sent via a reputable
nationwide overnight courier service or when transmitted with electronic
confirmation of receipt, if transmitted by facsimile or electronic mail (if such
transmission is made during regular business hours of the recipient on a
Business Day; or otherwise, on the next Business Day following such
transmission). Either party may change its address by giving notice to the other
party in the manner provided above.

11.4 Entire Agreement. This Agreement, the Investor Agreement (once executed)
and the Collaboration Agreement, contain the entire agreement among the parties
with respect to the subject matter hereof and thereof and supersede all prior
and contemporaneous arrangements or understandings, whether written or oral,
with respect hereto and thereto.

11.5 Amendments. No provision in this Agreement shall be supplemented, deleted
or amended except in a writing executed by an authorized representative of each
of the Investor and the Company.

11.6 Headings; Nouns and Pronouns; Section References. Headings in this
Agreement are for convenience of reference only and shall not be considered in
construing this Agreement. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of names and pronouns shall include the plural and vice-versa.
References in this Agreement to a section or subsection shall be deemed to refer
to a section or subsection of this Agreement unless otherwise expressly stated.

11.7 Severability. If, under applicable Laws, any provision hereof is invalid or
unenforceable, or otherwise directly or indirectly affects the validity of any
other material provision(s) of this Agreement in any jurisdiction (“Modified
Clause”), then, it is mutually agreed that this Agreement shall endure and that
the Modified Clause shall be enforced in such jurisdiction to the maximum extent
permitted under applicable Laws in such jurisdiction; provided that the parties
shall consult and use all reasonable efforts to agree upon, and hereby consent
to, any valid and enforceable modification of this Agreement as may be necessary
to avoid any unjust enrichment of either party and to match the intent of this
Agreement as closely as possible, including the economic benefits and rights
contemplated herein.

11.8 Assignment. Except for an assignment of this Agreement or any rights
hereunder by the Investor to an Affiliate, neither this Agreement nor any of the
rights or obligations hereunder may be assigned by either the Investor or the
Company without (a) the prior written consent of Company in the case of any
assignment by the Investor or (b) the prior written consent of the Investor in
the case of an assignment by the Company.

 

- 22 -



--------------------------------------------------------------------------------

11.9 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

11.10 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but which together shall constitute one and
the same instrument.

11.11 Third Party Beneficiaries. None of the provisions of this Agreement shall
be for the benefit of or enforceable by any Third Party, including any creditor
of any party hereto. No Third Party shall obtain any right under any provision
of this Agreement or shall by reason of any such provision make any claim in
respect of any debt, liability or obligation (or otherwise) against any party
hereto.

11.12 No Strict Construction. This Agreement has been prepared jointly and will
not be construed against either party.

11.13 Survival of Warranties. The representations and warranties of the Company
and the Investor contained in this Agreement shall survive the Closing and the
delivery of the Shares.

11.14 Remedies. The rights, powers and remedies of the parties under this
Agreement are cumulative and not exclusive of any other right, power or remedy
which such parties may have under any other agreement or Law. No single or
partial assertion or exercise of any right, power or remedy of a party hereunder
shall preclude any other or further assertion or exercise thereof.

11.15 Expenses. Each party shall pay its own fees and expenses in connection
with the preparation, negotiation, execution and delivery of the Transaction
Agreements.

11.16 No Publicity. The parties hereto agree that the provisions of Section 11.5
of the Collaboration Agreement shall be applicable to the parties to this
Agreement with respect to any public disclosures regarding the proposed
transactions contemplated by the Purchase Agreement and the Collaboration
Agreement or regarding the parties hereto or their Affiliates (it being
understood that the provisions of Section 11.5 of the Collaboration Agreement
shall be read to apply to disclosures of information relating to this Agreement
and the transactions contemplated hereby).

11.17 Limitation of Liability. IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE
OTHER PARTY (OR THE OTHER PARTY’S AFFILIATES OR SUBLICENSEES) IN CONNECTION WITH
THIS AGREEMENT FOR LOST REVENUE, LOST PROFITS, LOST SAVINGS, LOSS OF USE, DAMAGE
TO GOODWILL, OR ANY CONSEQUENTIAL, INCIDENTAL, SPECIAL, EXEMPLARY, PUNITIVE OR
INDIRECT DAMAGES UNDER ANY THEORY, INCLUDING CONTRACT, NEGLIGENCE, OR STRICT
LIABILITY, EVEN IF THAT PARTY HAS BEEN PLACED ON NOTICE OF THE POSSIBILITY OF
SUCH DAMAGES.

 

- 23 -



--------------------------------------------------------------------------------

(Signature Page Follows)

 

- 24 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

 

JOHNSON & JOHNSON INNOVATION-JJDC, INC. By:  

Marian T. Nakada

  Name:   Marian T. Nakada   Title:   VP Venture Investments ACHILLION
PHARMACEUTICALS, INC. By:  

/s/ Milind Deshpande

Name:   Milind Deshpande Title:   President & CEO

(Signature Page to Stock Purchase Agreement)



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF INVESTOR AGREEMENT

Incorporated by reference to Exhibit 10.4 to the Company’s Quarterly Report on
Form 10-Q for the fiscal period ended June 30, 2015